Per Curiam.

The service of the summons and complaint and writ of replevin, which include the corporate defendant as a party defendant, upon defendant H. Feingersch, individually and as a copartner of Carlita Sportswear Co., and as managing agent of Carlita Sportswear Co., Inc., constitutes the commencement of another action, and although the individual defendant may plead as a defense the pendency of another action, this does not alter the fact that a new action was commenced.
The judgment and order should be reversed, with $10 costs, and service of the summons and complaint and execution of the writ sustained, with leave to defendants to answer and defend on the merits.
Concur — Hoestadter, J. P., Hecht and Aurelio, JJ.
Judgment and order reversed, etc.